DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	One of the information disclosure statements filed 6 November 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-out foreign references referred to therein have not been considered.  Specifically, Applicant has not filed a complete copy of DE 1042446B and DE 102012106549A1.  Also, the second citation of WO 2009034321A1 has been lined out as a duplicate listing. 

Specification
2.	The disclosure is objected to because of the following informalities:  Paragraphs [0001] and [0002] should be updated to list any U.S. Patent(s) granted from the various related U.S. Patent applications.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoeldrich (US 2017/0036162 A1; previously cited) in view of Root (US 2015/0239309 A1; previously cited).
	Hoeldrich discloses an inflation system (comprised of 90 and 100) comprising: a pump 10, the pump fluidly connected to a tire (paragraph [0034]) mounted on the wheel 2a; a dehumidifier 101 fluidly connected between the pump and the tire (Fig. 1); and a regeneration system (described in paragraphs [0075-0081]) selectively fluidly connecting the dehumidifier and the tire to purge the dehumidifier with working fluid from the tire (paragraphs [0009] and [0075]).
	Hoeldrich fails to expressly disclose its pump and the dehumidifier being mounted on the wheel.
	Root, however, teaches an inflation system 10 in which the pump 74 and dehumidifier 170 are mounted on a wheel (paragraph [0026], [0029] and [0035]; Fig. 7).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the inflation system of Hoeldrich by mounting its pump and dehumidifier to the wheel, such as taught by Root, to provide a more compact system that would facilitate assembly and maintenance if needed and/or desired, while minimizing costs.
	


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,406,869. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1-4 of U.S. Patent No. 10,406,869.  In other words, claims 1-4 of U.S. Patent No. 10,406,869 fully encompasses the subject matter of claim 1 and therefore anticipates claim 1.

7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,850,576. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1 and 2 of U.S. Patent No. 10,850,576.  In other words, claims 1 and 2 of U.S. Patent No. 10,850,576 fully encompasses the subject matter of claim 1 and therefore anticipates claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617